Citation Nr: 0921653	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-31 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability for compensation purposes (TDIU).  




REPRESENTATION

Appellant represented by:	V. A. Girard-Brady, Attorney




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.  His decorations include the Combat Infantryman Badge 
and the Purple Heart Medal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision of the RO.  

In November 2007, the Board issued a decision, in pertinent 
part, assigning an increased rating of 50 percent for the 
service-connected PTSD.  In February 2009, the United States 
Court of Veterans Appeals (Court) vacated and remanded that 
part of the decision that denied higher than a 50 percent 
rate of compensation for the service-connected PTSD.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The veteran asserts that he is unemployable due to his 
service-connected PTSD.  During the appeal, the psychiatric 
symptomatology has been described in a somewhat inconsistent 
manner.  For instance, the Veteran's treating psychiatrist 
indicated that the Veteran was completely incapacitated both 
socially and occupationally as a result of PTSD.  A Global 
Assessment of Functioning (GAF) score of 35 was assigned 
(which is reflective of some impairment in reality testing 
and communication).  

Whereas a VA examination had been conducted in the next month 
when the examiner found the Veteran employable and assigned a 
GAF score of 53.  In order to determine whether a higher 
evaluation should be assigned or a TDIU rating is warranted, 
an examination is needed.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his psychiatric 
disability.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained.  All records 
obtained should be associated with the 
claims file.  

2.  The RO should arrange for another VA 
psychiatric examination to determine the 
severity of his service connected 
disability.  The reviewer is asked to 
report on the presence or absence of the 
specific symptoms in the general rating 
formula for mental disorders.  The 
examiner should also comment on the 
degree, if any, of 
industrial/occupational and social 
impairment produced by the PTSD.  The 
examiner must review the additional 
medical records and assign a GAF, if 
possible, and explain what the assigned 
score represents.  The examiner should 
provide an opinion concerning the impact 
of the service-connected PTSD on the 
veteran's ability to work.  A complete 
rationale for any opinion expressed must 
be provided.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination and 
the examiner should acknowledge such 
review in the examination report.  

3.  Following completion of all indicated 
development, the RO should undertake to 
readjudicate the Veteran's claim for 
increase in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

